Citation Nr: 0802408	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-16 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include dermatoheliosis, actinic keratosis, paronychia, and 
solar lentigo.

2.  Entitlement to service connection for squamous cell 
carcinoma.

3.  Entitlement to a disability rating in excess of 40 
percent for Still's disease.

4.  Entitlement to a compensable disability rating for 
tension headaches.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1980 to January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

Th appeal with respect to the claim for a compensable 
disability rating for headaches is from the initial rating 
assigned to disability upon the award of service connection.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The Board notes that a May 1999 rating decision denied 
entitlement to service connection for a number of 
disabilities.  Several of these appear to be symptoms of 
disabilities subsequently addressed in the January 2004 
rating decision.  The veteran should clarify if any issue 
remaining from the May 1999 rating decision has not been 
adequately addressed.  

The issues involving the disability ratings assigned for 
Still's disease (rheumatoid arthritis) and headaches, as well 
as the issue involving TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  There are current medical diagnoses of:  dermatoheliosis, 
actinic keratosis, paronychia, solar lentigo, and squamous 
cell carcinoma (skin cancer).

2.  There is no evidence of any skin disorder during active 
service, and no evidence of any skin cancer within the first 
year after the veteran separated from military service.

3.  There is no medical evidence linking any current skin 
disorder or skin cancer to the veteran's active military 
service or any service-connected disability.  


CONCLUSIONS OF LAW

1.  A skin disorder, to include dermatoheliosis, actinic 
keratosis, paronychia, and solar lentigo, was not incurred 
in, or aggravated by, active service.  38 U.S.C.A. §§ 1110; 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Squamous cell carcinoma, was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (CAVC) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The CAVC held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided the required 
notice in letters dated August and October 2003.  While the 
specific notice required by  Dingess/Hartman has not been 
provided, it is harmless error as service connection remains 
denied for skin disabilities and subsequent questions 
involving effective dates and disability ratings need not be 
addressed.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the veteran's service medical records and the 
veteran has been accorded a VA examination with respect to 
his claims for service connection.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; VA medical records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claims for service 
connection for skin disorder, including skin cancer.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Malignant tumors, cancer, may be presumed to have been 
incurred during active military service if they become 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  This is 
commonly referred to as "secondary" service connection.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The CAVC has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Review of the veteran's service medical records does not 
reveal any complaints, or diagnosis of any skin disorder, 
including skin cancer, during active military service.  In 
January 1989, approximately one year after the veteran 
separated from service, a VA examination of the veteran was 
conducted.  On physical examination, the veteran's skin was 
"normal," with no abnormalities noted by the examining 
physician.  

In December 2003, the most recent VA examination of the 
veteran was conducted.  The veteran reported a history of 
skin lesions dating back approximately two years and were 
limited to the exposed areas of the skin.  After full 
examination the diagnosis was :  dermatoheliosis which the 
examiner attributed to chronic severe sun exposure, solar 
lentigo, actinic keratosis (defined as a sharply outlined, 
red or skin-colored, flat or elevated, verrucous or keratotic 
growth, which may develop into a cutaneous horn, and may give 
rise to a squamous cell carcinoma; it usually affects the 
middle-aged or elderly, especially those of fair complexion, 
and is caused by excessive exposure to the sun, Dorland's 
Illustrated Medical Dictionary 875 (27th ed. 1988)), squamous 
cell carcinoma, and paronychia.  

The preponderance of the evidence is against the veteran's 
claims for service connection for skin disorders and skin 
cancer.  There is simply no medical evidence showing that any 
of these disabilities were present during service, or within 
the first year after separation from service in the case of 
squamous cell carcinoma.  Moreover, most of these 
disabilities are related to sun exposure and not to the 
veteran's period of military service.  Those that are not sun 
exposure related have not been shown by competent evidence to 
be related to service.  The Board acknowledges that the 
veteran is service-connected for adult onset Still's disease, 
a form of rheumatoid arthritis which is systemic in nature.  
One of the manifestations of this disorder can be a rash.  
However, the skin disorders presently diagnosed are distinct 
from any manifestations of rash and there is no evidence 
linking the current skin disorders to this service-connected 
disability.  Accordingly, service connection must be denied.  

As the preponderance of the evidence is against the veteran's 
claims service connection, the benefit-of-the-doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990)


ORDER

Service connection for a skin disorder, to include 
dermatoheliosis, actinic keratosis, paronychia, and solar 
lentigo, is denied.

Service connection for squamous cell carcinoma is denied.




REMAND

The issues of entitlement to a disability rating in excess of 
40 percent for Still's disease, entitlement to a compensable 
disability rating for headaches, and TDIU require remand for 
additional development.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since all of the issues remaining on appeal 
require remand, notice that meets the requirements of 
Dingess/Hartman should be provided. 

The veteran has three service-connected disabilities:  
Still's disease, which is a form of systemic / rheumatoid 
arthritis; a psychiatric disorder; and tension headaches.  
Based upon the disability ratings presently assigned for 
these disabilities the veteran does not meet the requirements 
for TDIU.  However, the Board notes that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA) for the primary diagnosis of Still's 
disease, with a secondary diagnosis of psychiatric disorder.  
While SSA determinations are evidence that VA must consider, 
they are not controlling on VA, because the laws and 
regulations involved provide for significant differences in 
the determination of disabilities under the SSA and VA 
systems.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
However, it seems questionable that SSA has determined that 
the veteran cannot work because of these two service-
connected disabilities yet VA does not find that the veteran 
warrants TDIU.  

It has been over four years since the veteran's last 
Compensation and Pension examinations.  Additional 
examination should be conducted to ascertain the veteran's 
current level of disability.  

The CAVC has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 
(2006). 

2.  Obtain complete copies of the 
veteran's VA medical treatment records, 
including mental health treatment 
records, from VA Medical Center San Juan 
for the period of time from 2003 to the 
present.  

3.  The veteran should be accorded the 
appropriate VA examination(s) for his 
Still's disease / rheumatoid arthritis.  
The report of examination should include a 
detailed account of all joint involvement 
found to be present, as well as any 
indications of incapacitating episodes, 
wight loss, anemia, or other impairment of 
health.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should fully describe any impairment with 
respect to the veteran's ability to obtain 
and retain substantially gainful 
employment as a result of the service-
connected disability, either alone or in 
combination with the other service-
connected disabilities.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

4.  The veteran should be accorded the 
appropriate VA examination for headaches.  
The report of examination should include a 
detailed account of all manifestations of 
headaches found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should indicate if 
the veteran has prostrating headache 
attacks, and if so their frequency.  The 
examiner is also requested to indicate if 
the veteran is prescribed medication for 
his service-connected headaches.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  The veteran should be accorded a VA 
psychiatric examination to ascertain the 
current level of disability of his 
service-connected anxiety disorder.  The 
examiner should describe how the symptoms 
of the psychiatric disorder affect the 
veteran's social and industrial capacity.  
The examiner should specifically elicit an 
accurate employment history from the 
veteran.  The report of examination should 
include a complete rationale for all 
opinions expressed.  All necessary special 
studies or tests including psychological 
testing and evaluation are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physicians include 
a definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. rev., 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

6.  Following the above, readjudicate the 
veteran's claims.  Specifically adjudicate 
the issues of disability ratings for the 
veteran's arthritis, anxiety disorder, and 
headaches prior to making a determination 
of entitlement to TDIU.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued and 
the veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


